Filed 8/25/22 In re N.R CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR



 In re N.R., a Person Coming                                B314339
 Under the Juvenile Court
 Law.                                                       (Los Angeles County
                                                            Super. Ct. Nos.
                                                            21CCJP00240,
                                                            21CCJP00240A)
 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

      Plaintiff and
 Respondent,

           v.

 N.R.,

      Defendant and
 Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Jean M. Nelson, Judge. Dismissed.
      Anne E. Fragasso, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Stephanie Jo Reagan, Deputy County
Counsel, for Plaintiff and Respondent.


      Appellant N.R. (mother) filed a notice of appeal challenging
the juvenile court’s jurisdictional findings concerning her
daughter, whose initials are also N.R. (N.R.). After mother filed
her opening brief, the juvenile court terminated dependency
jurisdiction with an order granting mother sole legal and physical
custody of N.R. The Los Angeles County Department of Children
and Family Services (DCFS) contends these subsequent
proceedings render mother’s appeal moot. We agree and dismiss
the appeal.
                          BACKGROUND
A.    Referral and Initial Investigation
      Mother was age 13 when these proceedings were initiated.
She lived with her maternal grandmother and legal guardian,
K.H., who also was the legal guardian of three of mother’s half-
siblings and was the adoptive parent of mother’s maternal half-
sibling O.R. In late 2020, DCFS received two referrals
concerning K.H. While investigating those referrals,1 a DCFS
children’s social worker (CSW) learned that mother recently had
given birth to N.R. The social worker initiated a new referral
regarding N.R., citing concerns about mother’s maturity level and
her recent involvement in physical altercations.

1      At least one of these referrals resulted in the filing of a
dependency petition, which was heard concurrently with the
petition filed in this case. We include here only information
relevant to the petition filed in this case.



                                   2
       DCFS CSWs made an unannounced visit to the family’s
home to investigate the referral. Mother and K.H. separately
reported they were unaware mother was pregnant until she went
into labor, despite K.H. taking mother to the doctor after she
complained of weight gain and missed menses. Mother and K.H.
also both reported that mother’s half-brother, O.R., age 15 at the
time, was N.R.’s father (father); DNA testing later confirmed this.
Mother disclosed that she and father had engaged in consensual
sex while doing chores one day; she stated that was the only time
she had engaged in sexual intercourse. K.H., who learned
father’s identity only after N.R.’s birth, reported that she had
sent father to stay with a family friend and installed several
cameras in the home. When asked about the “behavior problems”
alleged by the reporting party, K.H. stated that mother had “a
history of sexualized behaviors and running away/ditching,” but
had not had those problems since she had transferred to her
current school. Mother denied experiencing abuse or engaging in
self-harm, and said she felt safe living with K.H.
       Mother had appropriate supplies for approximately one-
month-old N.R., including formula, diapers, wipes, clothing,
blankets, and a bassinet. Mother reported that she planned to
continue attending school, where she was an above-average
student; K.H. had agreed to care for N.R. while mother was at
school and during the night. Mother said she had a therapist and
was “still processing” N.R.’s birth. The CSW noted that mother
“appeared to be very attentive” to N.R. during a feeding and
diaper change, but needed assistance from K.H. to swaddle N.R.
During a second visit, the CSW noted that mother was
“appropriate” while holding and changing N.R., but did not talk




                                3
to N.R. and “quickly put the baby down and went on her
computer.”
       A DCFS CSW visited father, who echoed mother’s report of
a one-time, consensual sexual encounter, explaining, “we were
curious and dumb.” Father did not know how N.R. was doing and
“wasn’t sure about being in the baby’s life.” Father denied abuse
in K.H.’s home and opined that his siblings were safe in her care.
He also denied substance use by anyone in the home, including
himself. Father’s caregiver reported that father was “a good kid”
and was doing well in school.
       A few weeks later, a CSW spoke with mother’s therapist.
The therapist had seen mother interact appropriately with N.R.,
but commented that mother “needs to learn how to hold the
baby.” She further reported that mother was “scared and
confused” about becoming a parent, and was “in a traumatic state
where she wants to be an adolescent but has very adult
responsibilities.” Mother’s therapist also expressed concern for
K.H., whom she described as “very overwhelmed.”
       During the investigation, a CSW spoke to mother and
father’s biological mother, S.R., from whom they had been
removed years prior. S.R. stated she was concerned for her
children and wanted them placed with her. A CSW also spoke to
S.C., another of K.H.’s adult daughters. S.C. had last seen mother
several months ago and did not know mother was pregnant at the
time. S.C. reported that K.H. physically and emotionally abused
mother, and expressed concern that K.H. “will torment [mother]
so bad, that [mother] will hurt herself or the baby.” S.C. also
stated that father smoked marijuana.
       At the conclusion of its initial investigation, DCFS
concluded mother “is too young and immature to provide




                                4
adequate care” to N.R. It further expressed concern about the
other referrals involving K.H., and opined that “this new
situation will only cause [K.H.] to be more overwhelmed with
having to care for the newborn who requires ongoing and
constant attention.” Citing the conversation with mother’s
therapist, as well S.C.’s remarks, DCFS also opined that mother’s
mental health and allegedly rocky relationship with K.H. could
negatively affect mother’s ability to care for N.R.
B.     Petition and Initial Hearing
       On January 19, 2021, DCFS filed a “non-detained” petition
under Welfare and Institutions Code section 300, subdivision
(b)(1).2 In count b-1 of the petition, DCFS alleged that mother
“has limited ability to provide the child with appropriate parental
care and supervision due to the mother’s behavioral issues. The
mother’s limited ability to provide appropriate care and
supervision of the child endangers the child’s physical health and
safety and places the child at risk of serious physical harm,
damage, and danger.” In count b-2, DCFS alleged N.R. was at
risk due to father’s “behavioral issues and drug use.”
       At the January 22, 2021 initial hearing on the petition, the
court found a prima facie case that N.R. was a child described by
section 300. It further found, however, that reasonable services
were available to prevent detention, and released N.R. to mother
on the condition that mother continue living with K.H. The court
ordered DCFS to provide appropriate referrals and make
unannounced visits. It set the adjudication hearing for March 22,
2021.



2     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.



                                5
C.    Jurisdiction/Disposition Report
      DCFS filed a jurisdiction/disposition report on March 3,
2021. The report documented interviews with several members
of mother’s family,3 as well as observations by DCFS dependency
investigators (DIs) and CSWs.
      A DI visited mother and N.R. in K.H.’s home on February
19, 2021. N.R. was doing well; the DI did not observe any marks
or bruises. Mother told the DI “she does her best to meet all of
her baby’s needs but does need help from [K.H.].” Mother
explained that K.H. cared for N.R. during the night, while mother
slept. K.H. separately told the DI that mother was “a great mom”
who was “very responsible” and “does everything except giving
the baby medication.” K.H. stated that father had not had much
opportunity to be with N.R., but she thought both mother and
father “would be able to take care of the baby.”
      Mother told the DI that she was doing well with K.H., and
again denied abuse in the home. Mother nevertheless thought it
“would be a good change” for her and N.R. to live with maternal
cousin E.S. instead. Mother explained that she wanted to leave
K.H.’s home so father could return there, and she also wanted “a
bit more help with her baby.” Mother further stated that
“sometimes [K.H.’s] expectations are too much,” and “she just
wants to be a child.” She clarified that K.H. “helps a lot with her
baby but also holds her responsible for the baby’s needs.” She
added, “I just want to be free.”4


3     Some of the interviews were conducted pursuant to orders
in another case. We summarize the interviews only to the extent
they are relevant to the instant petition.
4     Mother and N.R. were placed with E.S. on February 24,
2021, less than a week after this interview.



                                6
       When the DI asked mother about the allegations in the
petition, mother said the b-1 allegation was “kind of true. I don’t
think I’m ready to be a mom. I still want to be a kid and go out
with my friends. I have help from [K.H.] but still. I can’t do it all
on my own. I would need help with the baby but I want her to
stay with me. If I am placed somewhere else, I want the baby to
go with me. . . . [K.H.] helps but she puts a lot of the
responsibility on me. If I go to [E.S.’s] house maybe she can help
more with the baby. Alone I can’t do it.” With respect to the b-2
allegation, mother stated that father was “not ready to be a dad
but will help me later on. He’s a kid and wants to be a kid. I feel
bad. I know he’s also not ready to be a parent. But the thing is
that at least he has a choice not to be with the baby now but I
don’t have that choice.”
       The DI met with father the following day. He told the DI
that N.R. was fine with mother and should stay with her, but
said the b-2 allegation was “true,” because “I can’t take care of
the baby.” Father opined that mother could take care of N.R.
with the aid of K.H. Father denied any abuse by K.H.
       DCFS recommended that the allegations of the petition be
sustained. It opined that mother was “too young and immature
to provide adequate care to the child.” It pointed to mother and
father’s recent statements, as well the earlier statements from
mother’s therapist.
D.     Adjudication Hearing and Orders
       The adjudication hearing was continued and held on July
19, 2021. The court admitted into evidence the reports
summarized above. The court first addressed father’s written
motion to dismiss the petition pursuant to section 350,
subdivision (c). Counsel for father and mother submitted on the




                                  7
arguments contained in the motion, including a lack of evidence
of immaturity, behavior problems or drug use; a lack of a nexus
between any of those alleged issues and risk to N.R.; and a lack of
current risk to N.R. N.R.’s counsel opposed the motion, arguing
“it is clear that the adults in [mother’s] life are necessary for her
to be able to take care of this baby,” and “if the court dismisses
the petition, . . . [mother] could put [N.R.] wherever she wants.”
N.R.’s counsel asked the court to broadly construe the petition’s
allegation of “behavioral issues” to include “immaturity” and a
lack of “cognitive ability to care for a child.” Counsel for DCFS
echoed this request, stating, “perhaps the Department was at a
loss as far as what particular language” to use in the petition.
        The court denied the motion. It stated that parents
“themselves, are children, and so they are unable and unwilling
to [care for N.R.] because of their youth, because of their
developmental issues, because of their behavioral issues. And
when I say ‘issues,’ I don’t mean the problems, but they are very,
very young and they are not capable. I’m not basing it simply on
their age, either.” The court clarified that it was not sustaining
the petition at that point; it was finding only that DCFS “met
[its?] initial burden.”
        The court then heard argument as to the petition. Mother’s
counsel argued that the petition should be dismissed. She
asserted that the statements made by mother and her therapist
earlier in the case were “stale,” and that mother had
demonstrated she was able to care for N.R. Counsel
acknowledged that mother wanted to live with E.S. because she
could receive more assistance there, and needed help providing
N.R. with medication, but asserted that “seeking support” did not
show that mother was unable to care for N.R. Counsel further




                                 8
argued there was no current risk to N.R., as there was no
evidence mother planned to leave E.S.’s home or stop caring for
N.R.
      Father’s counsel said he agreed with mother’s counsel’s
statements. He emphasized that mother always had appropriate
supplies for N.R. and was observed appropriately caring for her.
He further argued that no safety issues had arisen during the
pendency of the petition, despite mother’s “struggle[ ] to accept
her role as a parent and responsibilities,” and “[a]ll the evidence
shows that mother is indeed able to care for this child
appropriately.” As to the b-2 count, father’s counsel incorporated
the arguments from the motion to dismiss. He additionally
argued that “[t]his is not a petition that needs to be sustained in
order to protect the child,” as father resided in a separate home,
was not seeking custody, and posed no danger to N.R.
      After hearing these arguments, the court said its tentative
ruling was to sustain the petition. Counsel for N.R. and DCFS
submitted on the tentative ruling.
      The court amended both counts of the petition to allege
parental “behavioral issues and emotional immaturity,” and
sustained the petition as amended. The court explained, “it is
completely understandable” and age-appropriate for parents to
express “deep concern about their ability and willingness to be
the parents that such a young child needs . . . . That doesn’t
mean these parents don’t love the baby. These are young parents
who are confronted with having to be adults essentially, and they
are not adults yet, and they haven’t developed the maturity.
Regardless of their actual age, they are clearly showing they
don’t yet have the maturity and ability to step forward as parents
yet. That doesn’t make them bad people; that doesn’t mean that




                                 9
they are somehow lagged behind in terms of maturity; they are
simply saying something that is consistent very much with their
age. [¶] But as a second point, the way this pregnancy came
about shows that there are some judgment problems that puts
[sic] the child at risk, and with services and such, parents will
learn more about those issues . . . . But that incident shows that
the judgment is not fully developed in these children, and it is a
type of judgment that is necessary in raising a child.”
       The court proceeded to disposition. It declared N.R. a
dependent and removed her from father “based on the fact that
he is not seeking custody.” However, it concluded there was not
clear and convincing evidence supporting removal from mother.
It therefore ordered N.R. to remain in mother’s care “so long as
she continues to comply with the Department[’s] supervision of
her, including where she chooses to live.” The court ordered
mother to complete a parenting class for teen mothers, to
participate in individual counseling to address case issues, and to
participate in family preservation services.
E.     Appeal and Post-Appeal Developments
       Mother timely appealed. After mother filed her opening
brief arguing there was no current risk to N.R., DCFS filed a
request for judicial notice of subsequent juvenile court orders.
We granted the request, taking judicial notice of a February 25,
2022 order terminating jurisdiction and awarding sole legal and
physical custody to mother, and a March 4, 2022 order indicating
that a juvenile custody order effectuating the February 25, 2022
order had been filed.
                            DISCUSSION
       DCFS argues that the appeal is moot because the court has
terminated jurisdiction over N.R. and returned her to mother’s




                                10
custody, and therefore we can grant mother no effective relief.
“When no effective relief can be granted, an appeal is moot and
will be dismissed.” (In re Jessica K. (2000) 79 Cal.App.4th 1313,
1315; see also In re N.S. (2016) 245 Cal.App.4th 53, 58-61.)
However, we retain “inherent discretion to resolve an issue when
there remain ‘material questions for the court’s determination’
[citation], where a ‘pending case poses an issue of broad public
interest that is likely to recur’ [citation], or where ‘there is a
likelihood of recurrence of the controversy between the same
parties or others.’ [Citation.]” (In re N.S., supra, 245
Cal.App.4th at p. 59.)
       Mother acknowledges that N.R. has been returned to her
care. She nevertheless urges us to exercise our discretion to
consider her appeal on the merits because the jurisdictional
finding “may well be stigmatizing, both personally and
professionally, as mother, a good student, explores educational
and employment opportunities,” and mother “has a right to clear
her name.” We decline. With jurisdiction terminated and N.R.
returned to mother’s sole legal and physical custody, there is no
effective relief we could grant.
       “[W]e understand the desire of parents to challenge
negative findings made about their parenting in dependency
proceedings even when they are ultimately able to regain custody
of their children.” (In re N.S., supra, 245 Cal.App.4th at p. 62.)
However, mother has not shown any adverse effect from the
jurisdictional findings, which are not of the type that would
subject her to inclusion on the Child Abuse Central Index. (See
In re Emily L. (2021) 73 Cal.App.5th 1, 14-15.) To the extent the
court’s findings here may be construed as negative, we note that
juvenile proceedings are confidential. In the event the facts may




                                11
be disclosed in future dependency proceedings, so too would the
facts that N.R. always remained in mother’s care, and mother
took prompt and positive steps to remediate the concerns that led
to the petition. We accordingly decline to exercise our discretion
to review the findings.
                          DISPOSITION
       The appeal is dismissed as moot.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           COLLINS, J.

We concur:


MANELLA, P. J.


WILLHITE, J.




                                12